UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7683


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOVITO MATAS BINOYA, II, a/k/a Jay,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (07-cr-00319-TSE-1)


Submitted:    December 17, 2009            Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jovito Matas Binoya, II, Appellant Pro Se.   Daniel Joseph
Grooms, III, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jovito Matas Binoya, II, appeals the district court’s

order denying his “Motion to Compel; Motion to Request Specific

Performance of the Government to Grant Reduction of Sentence for

Substancial [sic] Assistance.”          We have reviewed the record and

find    no    reversible   error.     Accordingly,     we    affirm     for   the

reasons stated by the district court.           United States v. Binoya,

No. 1:07-cr-00319-TSE-1 (E.D. Va. filed Aug. 26, 2009; entered

Aug. 27, 2009).          We dispense with oral argument because the

facts   and    legal    contentions   are   adequately      presented    in   the

materials      before   the   court   and   argument   would    not     aid   the

decisional process.

                                                                        AFFIRMED




                                       2